Citation Nr: 1501869	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the evaluation of service-connected right knee instability from 10 percent to 0 percent disabling, effective June 1, 2009, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978, and from September 1981 to August 1997. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a September 2008 rating decision, the RO proposed to reduce the evaluation for service-connected right knee instability from 10 percent to 0 percent disabling.  In a February 2009 rating decision, the RO reduced the evaluation for service-connected right knee instability from 10 percent to 0 percent disabling effective June 1, 2009.  Additionally, in a November 2008 rating decision, the RO continued the 10 percent disability evaluation for left knee arthritis. 

In December 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2012, the Board remanded the claims for further development.

The Board's review includes the paper and electronic records.

The issue of entitlement to an evaluation in excess of 10 percent for left knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO reduced the disability rating for right knee instability from 10 percent to zero percent effective June 1, 2009.

2.  At the time of the reduction in the assigned disability rating from 10 to zero percent on June 1, 2009, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected right knee instability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's right knee instability from 10 to zero percent effective June 1, 2009, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

      Ratings reductions

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  

In a September 2007 rating decision, the RO reduced the rating for right knee instability from 30 percent to 10 percent disabling effective December 1, 2007.  In February 2008, the Board held that this reduction was proper and denied the claim for a restoration of the 30 percent disability rating for right knee instability.    Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 10 percent disability rating for the right knee disorder was not in effect for five or more years at the time of the reduction.  In fact, the 10 percent rating was in effect for less than two years at the time of the reduction.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

      Analysis

In a November 21, 2008, letter, the Veteran was informed of a proposed reduction in the rating assigned to his right knee instability.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in February 2009, implementing the proposed reduction, effective from June 1, 2009.  The RO properly applied the regulations regarding the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.
 
The RO in essence made a determination that there was an improvement in the disability in that the RO found that the medical evidence did not show current instability and did not support a 10 percent evaluation for that disorder.  The RO, however, did not make a specific determination that there is an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  Moreover, although the RO included 38 C.F.R. §§ 4.1 and 4.2 in a November 2009 statement of the case, the RO did not apply 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13, or Schafrath.  

An August 2008 VA examination report, which is the examination report in support of the reduction, does not adequately address whether there was no instability.  An April 2007 VA examination report contains the results of the Lachlan's, anterior drawer, and McMurray's tests.  The August 2008 VA examination report merely indicates that there is no instability.  There is no indication in the August 2008 VA examination report that those tests were actually done to confirm the presence of laxity in the ligaments of the knee.  The RO did not make a determination that there had been an actual change in the disability and not merely a difference in the thoroughness of the August 2008 examination.  See 38 C.F.R. § 4.13.  

The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  In this regard, the February 2009 rating decision reflects that the RO only considered the August 2008 VA examination report and VA treatment records dated from February 2005 to June 2008.  The RO did not consider other lay and medical evidence prior to February 2005, to include a June 2003 VA examination report.  Moreover, the RO did not consider the April 2007 VA examination report.  Therefore, the RO did not ascertain based upon review of the entire recorded history of the right knee instability whether the evidence reflects an actual change in the disability and whether the August 2008 VA examination report is based upon a thorough examination.  Brown, 5 Vet. App. at 421.  These requirements for evaluation of the complete medical history of the claimant's disability operate to protect claimants against adverse decisions based on a single incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the disability.  Schafrath, 1 Vet. App. at 594.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Id.  

In short, at the time of the reduction in the assigned disability rating from 10 to zero percent on June 1, 2009, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected right knee instability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.


ORDER

Restoration of a 10 percent evaluation for right knee instability is granted effective June 1, 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran filed his claim for an increased rating for the left knee disability in June 2008.  For increased rating claims that do not involve an initial assignment of a disability rating, such as the claim for an increased rating for the left knee disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim

The Veteran reported that in a November 2008 authorization of release of records that he was treated at the emergency room of Naval Hospital Jacksonville on May 5, 2008, for a left leg collapse.  Records from this facility are potentially relevant since the records are from the one-year period prior to the date of claim.

Since the claim is being remanded for the above-mentioned reason and given the passage of time, a new VA examination is warranted.

In light of the other development, the AOJ should obtain any additional treatment records pertaining to the left knee from August 2012 to the present from the VA Medical Centers (VAMCs) in Gainesville and Lake City, Florida, and the VA outpatient clinic in Jacksonville, Florida.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his left knee disorder.  Obtain all records pertaining to treatment at the emergency room of Naval Hospital Jacksonville on May 5, 2008, for a left leg collapse.  Regardless of the claimant's response, obtain all outstanding VA treatment records, to include but not exclusive of those from the VAMCs in Gainesville and Lake City, Florida, and the VA outpatient clinic in Jacksonville, Florida, from August 2012 to the present.  All efforts to obtain military-retiree and VA records should be fully documented, and Naval Hospital Jacksonville and the VA facilities must provide a negative response if records are not available.

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected left knee disability.  The claims folder is to be made available to the examiner to review.  The examiner should obtain a detailed clinical history from the appellant.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees of the left knee, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether there is any lateral stability or subluxation of the left knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.   

The examiner should also provide an opinion concerning the impact of the left knee disability on the Veteran's ability to work.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the Veteran's claim, to include whether a separate evaluation for left knee instability is warranted.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


